Citation Nr: 1430384	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-25 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right knee arthritis.

2.  Entitlement to a compensable rating for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from February 1976 to October 1982.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board; a transcript of the hearing is of record.

At the outset of the hearing the Veteran withdrew his claim for a higher rating for his right knee arthritis, so the Board is summarily dismissing this claim.  His additional claim for a higher (compensable) rating for his Hepatitis C requires further development, however, so the Board is remanding this other claim to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the February 2014 videoconference hearing, prior to promulgation of a decision in this appeal, the Veteran withdrew his claim for a higher rating for the arthritis in his right knee.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Substantive Appeal concerning this claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013), and the implementing VA regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Because, as discussed below, the Veteran has withdrawn his claim for a higher rating for his right knee arthritis, no discussion of whether there has been compliance with the VCAA is required because this claim is being summarily dismissed.

At the outset of his February 2014 videoconference hearing before the Board, the Veteran withdrew his claim for a higher rating for his right knee arthritis.  See page 3 of the hearing transcript.  His testimony satisfies the requirements for withdrawal of an appeal of a claim in accordance with 38 C.F.R. § 20.204(b), in that it was in writing (once his hearing testimony was transcribed), contained his name and claim number, stated the appeal of this claim was being withdrawn, and was received by the Board prior to issuance of a decision regarding this claim being withdrawn.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, no further action by the Board concerning this claim is necessary and the appeal of this claim is dismissed.  Id.



ORDER

The appeal for a rating higher than 10 percent for the right knee arthritis is dismissed.


REMAND

As concerning his remaining claim for a higher (compensable) rating for his Hepatitis C, the Veteran's last VA compensation examination for this disease was in 2009, so some 5 years ago.  In 2010, he was treated as part of a study and in February 2012 he indicated he had no then current problems with Hepatitis C.  Although treatment records through February 2013 are absent complaints, his February 2014 hearing testimony suggest his Hepatitis C is once again active and symptomatic.  So, despite his and his representative's insistence during the hearing that the Board go ahead and decide, rather than remand, this claim, reexamination is needed reassessing the severity of this service-connected disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

As well, all pertinent ongoing VA treatment records should be obtained.  38 C.F.R. § 3.159(c).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the file copies of all pertinent VA treatment records for Hepatitis C since February 2013.


2.  Upon receipt of all additional records, schedule the Veteran for an appropriate VA compensation examination reassessing the severity of his Hepatitis C.  

a) The entire claims file (i.e., any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  He or she should indicate the records have been reviewed.  All necessary tests should be performed and all findings reported in detail.

b) The examiner should specifically address the following:  the presence and frequency of fatigue, malaise, and anorexia (with or without weight loss or hepatomegaly), or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) with the duration and frequency of the episodes.  An "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Any other impairment resulting from the Hepatitis C also must be noted.  

3.  Review the examination report to ensure it contains the information needed to rate the Hepatitis C in relation to the applicable rating criteria.  If it does not, return it to the examiner for all necessary additional information.


4.  Then readjudicate this claim for a higher (compensable) rating for the Hepatitis C in light of this and all other additional evidence.  If a higher rating is not granted to the Veteran's satisfaction (see his February 2014 hearing testimony indicating he is willing to accept a higher 20 percent rating, if not 40 percent rating), send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


